                           UN ITED STA TES D ISTRICT COU RT
                           SOUTHERN DISTRICT OF FLORIDA

                            CivilN o.17-80522-CIV -M arra/M atthew m an

D IETM A R DU D E,
                                                                    FILED by               D.C.
       Plaintiff,

V S.                                                                  22T 25 2213
                                                                       STEVEN M LARIMOAE
CON GRESS PLAZA,LLC,eta1.,                                             CLERKu.knls'
                                                                                  r
                                                                                  .cT.
                                                                       s.
                                                                        o.oFFtâ.-w.R:.
       D efendants.
                                          /

 ORDER DENYING ALDO BELTRANO 'S RULE 11M OTION FOR SANCTIONS IDE
 2611AND DENYING DIETM AR DUDE'S AND HARALD DUDE'S RULE 11 M OTION
                       FOR SANCTIONS IDE 2621
       TH IS CA U SE is before the Courtupon Third-party D efendant,Aldo Beltrano's Rule 11

M otion for Sanctions against Congress Plaza,LLC,Congress 1010,LLC , Barry G.Roderman

and David M .Goldstein (collectively,ûsDefendants'') (DE 2611 and Counterclaim Defendant
DietmarDude and Third-party DefendantHarald Dude's (the ûsDudes'')Rule 11 M otion for
SanctionsagainstCongress Plaza,LLC ,Congress 1010,LLC,Barry G .Roderm an and D avid M .

Goldstein gDE 262). Thesematterswerereferred to theundersigned by United StatesDistrict
JudgeKennethA.M arra. SeeDE 272. Defendantshave filed responses (DES265,2701,the
Dudes'counsel,Beltrano & Associates,filed onereply gDE 2671on the1aw firm'sown behalf,
andtheDudestlledareply gDE 2751. Themotionsarenow ripeforreview.
                           M O TIO N S.R ESPO N SE S.A N D R EPLIES

       The tw o m otions are virtually identical. A ldo Beltrano, D ietm ar Dude, and H arald

Dude argue thatParagraph 9 ofthe Counterclaim and Third-party Claim (DE 149)tiled by

                                              1
Defendantson February 8,2018,containsa misrepresentation in Paragraph 9. (DE 261-1,p.3'
                                                                                      ,
DE 262-1,p.31. Paragraph 9oftheCounterclaim andThird-party Claim statesthefollowing:
çkA.
   ta1ltimesmaterialhereto CM L (CongressM anagement,LLC)had a federaltax liability to
thelnternalRevenueServicefortheyears1998through 2009 (asofDecember31,2009)inthe
approximateamountof$5,305,976.59....'' (DE 149,p.31.
       A ccording to A ldo Beltrano, D ietm ar Dude, and H arald D ude, Paragraph 9 ttsorely

misrepresentsthe realities ofthe tax issueswhich have becom e a key pointofthiscase and are

the lynchpin of the Counterclaim . The Tax Liability w as and is against H arald D ude, not

againstthe entity,CM ,itself.'' gDE 261-1,p.3,
                                             'DE 262-1,p.31. Aldo Beltrano,Dietmar
Dude,and Harald DudefurthercontendthatCtlwlhattax liabilitiesexisted and whenthey came
into existence are materialto the Counterclaim . The information aboutthe Harald Dude Tax

Lien and the CM Tax Lien is publicly available and can be located w ithout substantialtrouble

andwithouttheinclzrsionofsigniticantcosttotheCP parties.'' gDE 261-1,p.6'
                                                                        ,DE 262-1,p.
6j. Finally,Aldo Beltrano,DietmarDude,and Harald Dude argue that,atbest,Defendants'
counsel Sldid nottake the tim e to conduct a sim ple records search''and,at w orst,D efendants'

counsel içare ignoring these facts.'' Id    They assert that, either w ay, D efendants çsfiled a

Counterclaim and Third Party Claim w hich they knew orshould have know n w ere notsupported

by the m aterialfacts necessary to supporttheir claim s for conspiracy or fraud...and should thus

besubjecttosanctions.''
       In response to D ietm ar D ude and H arald D ude's m otion,Defendants sim ply argue that

Beltrano & Associates should be Sçdisqualified from filing any pleadings on behalf of (the
Dudes),includingaM otionforSanctions(DE-262-1Jthatwasfiledcontemporaneouslywiththe
MotiontoW ithdraw andtheDefendants'M otion forFinalJudgment(DE-26-1).'' (DE 265,p.
2). In otherwords,Defendantscontend that,ifBeltrano& Associatesand itsclientshavehad
fundam entaldisagreem ents aboutthe clients'conductin this case,Beltrano & A ssociates should

beprecluded from filing m otions on the clients'behalf.

        Beltrano & A ssociates argues in response that,untilthe Courthas granted the m otion to

withdraw ,the law tirm rem ains counsel of record for the D udes, and the law finn tsrem ains

obligated to provide representation to the Dudes.'' (DE 267,p.21. Beltrano & Associates
further asserts that the D udes can still ptlrsue their Rule 11 m otion even after the m otion to

w ithdraw isgranted.

        D efendants have also filed a substantive response to D ietm ar Dude and H arald D ude's

Rule 11 M otion for Sanctions. See DE 270.1 They argue that, in this case, H arald and

D ietm ar D ude (lundertook substantialefforts to concealthe underlying debt of Congress Plaza

from the IRS''and that D efendants ttw ere thwarted in the discovery efforts to obtain testim ony

from (DietmarDude)asto the reasonsormotivation fortheactsofconcealment.'' 1d.atpp.
6-7. D efendants contend that,given the evidence,Stno reasonable attorney could assertthatthe

facts(assertedintheCounterclaimlwereobjectivelyfrivolous.'' Id atp.7.
        ln reply,the D udes argue thatD efendants failed to w ithdraw or appropriately correctthe

Counterclaim andThird-party Complaintwithin the21-daysafeharborprovision. (DE 275,p.
2). TheDudescontend thattheAmendedCounterclaim wasfiled morethan amonth afterthe
safe harborperiod and $124 daysaftertheir self-im posed,lo-day deadline of Septem ber3,2018.9'

1d. The Dudes argue that tdgal reasonable attorney ofM r.Roderman's or Mr.Goldstein's

l ItappearsthatDefendants intended to respond to both pending Rule 11m otionsforsanctions, notjustthemotion
filed by the Dudes.
experienceshould havebeen abletoreview (thejdocumentsand objectively and gsicjdetermine
thatthe tim eline they propose sim ply doesnotsupporttheir allegations.'' 1d atpp.4-5.

                                         A PPL IC AB LE LA W

       FederalRule ofCivilProcedtlre 11(b) states in relevant partthat,when an attorney
Presents to the court a pleading, that attorney ddcertifies that to the best of the person's

know ledge,inform ation,and belief,form ed after an inquiry reasonable tm der the circum stances''

thatthe pleading itnotbeing presented for an im properpurpose,the claim s and legalcontentions

are supported by existing law or a non-frivolous argum ent for changing existing law , and the

factualconditionshave evidentiary support. Fed.R.Civ.P.11(b). Stltule 11sanctionsare
designed to discourage dilatory or abusive tacticsand help to stream line the litigation process by

lessening frivolous claim s or defenses.'' Shi
                                             pping & Transit, LL C v. D em andware, Inc., N o.

15-80098-ClV,2015W L 11438496,at*1(S.D.Fla.Aug.4,2015)(quotingDidiev.Howes,988
F.2d 1097,1104 (11th Cir.1993)(internalquotation marksomittedl). ts-fheymay beimposed
forthepurpose ofdeterrence,compensation and punishment.'' f#. (intemalquotation marks
omitted).
       Cklkule 11 is nota vehicle fora defendantto testits defenses to a claim . ltis a device to

sanctionplaintiffswho assertclaims(ordefendantswho assertdefenses)withno legalorfactual
basis. Fairly debatable legalcontentions are beyond Rule 11's reach. D ue to both the gravity

ofthe consequences ofa Rule 11 m otion and the need to nottrivialize conductthattruly m erits

sanctions,Rule 11 m otions should be em ployed sparingly.'' O 'Boyle v. Sweetapple, No.

l4-CV-81250-KAM ,2016W L 9559959,at*4(S.D.Fla.M ay 17,2016).



                                                4
       FederalRuleofCivilProcedure 11(c)(2)statesthefollowing:
       A m otion for sanctions m ustbe m ade separately from any otherm otion and m ust
       describe the specific conductthat allegedly violates Rule 11(b). The motion
       m ustbe served under Rule 5,butitm ustnotbe filed orbe presented to the court
       if the challenged paper, claim , defense, contention, or denial is w ithdrawn or
       appropriately corrected w ithin 21 dates after service or w ithin another tim e the
       court sets. lf w arranted, the court m ay aw ard to the prevailing party the
       reasonable expenses,including attorney's fees,incurred forthe m otion.

Fed.R.Civ.P.11(c)(2).
       $((A)pal'
               tyseekingRule11sanctionsmustcomplywithtwoproceduralrequirements:(1)
the party m ust file a separate m otion seeking the sanctions and describe the specific conduct

warranting sanctionsand (2)theparty mustservethemotion ontheopposing party pursuantto
Rule 5, but cannot file the m otion w ith the Court until after the offending party has been

provided w ith twenty-one days in w hich to cure the challenged filing/behavior. This second

requirement is commonly referred to as the tsafeharbor'requirement.'' Ross v.Dep'tof
Children,No.3:13-CV-1185-J-39JRK,2014 W L 12628541,at*2 (M .D.Fla.M ay 27,2014).
ét-
  l-hepurposeofRule11(c)(2)'ssafeharborprovision isto allow an attorney who violatesRule
11to correctthealleged violation within twenty-one dayswithoutbeing subjectto sanctions.''
Peerv.fewis,606F.3d 1306,1315(11thCir.2010).
                                             A N ALY SIS

       The Courthas review ed the m otions,responses,replies,and the entire docketin tiliscase.

According to the m otions,D efendants w ere served w ith both R ule 11 m otions on A ugust 3,

2018,thereby initiating the 21-day safe harbor provision. O n A ugust 24, 2018,D efendants

tiled a Notice of Election of Disposition (DE 2581, electing to m aintain their pending
Counterclaim and prom ising to file w ithin ten days a m otion for leave to am end and proposed
amended counterclaim to address any jurisdictionalissues that may be created ifthe Court
dism issed D ietm arD ude's claim s. D efendant'sN otice w as tiled w ithin the safe harborperiod.

       Then,on August29,2018,the Courtentered an Orderdismissing withoutprejudicethe
D ietm ar Dude's claim s and dism issing the m otions to dism iss the Counterclaim in light of

D efendants' representation thatthey w ould be filing an am ended counterclaim . See D E 259.

In otherwords,the Courtm ade an im plicittinding thatthere w as no operative counterclaim once

D efendants filed theirN otice.

       The Rule 11 m otions w ere filed on Septem ber 12, 2018. D efendants later tiled an

Amended Counterclaim (DE 2711 on September 27,2018. Paragraph 6 of the Amended
Counterclaim statesthe following:$çAta1ltime (sic)materialhereto CML,asthe alterego of
H D ,had a federaltax liability to the lnternalRevenue Service forthe years 1998 through 2009

(asof December 31,2009) in the approximate amountof$5,305,976.59.'5 gDE 271,p.2).
Therefore,Defendantsarguably correctedorclarifiedtheobjected-to factualallegationcontained
in the originalcounterclaim .

       In light of the proceduralhistory of the case,the Courtfinds that D efendants com plied

w ith Rule 11 w hen they prom ised to file an am ended counterclaim w ithin the safe harbor

provision and then ultim ately filed an A m ended Counterclaim thatcorrected the paragraph relied

on by the Dudes and Aldo Beltrano asbeing the basis forthe Rule 11 m otions. See Robinson v.

Alutiq-Mele,LLC,643 F.Supp.2d 1342, 1351 (S.D.Fla.2009)($çThesafeharborprotection
ofRule1l isavailable to a litigantwho Swithdraws'the offending paper. F.R.C.P.11(c).'').
Here,the safe harbor period w ould have ended on A ugust24,2018,and D efendants filed their
Noticeonthatdate. Defendantseffectively withdrew theoffendingpleading.2

        The Court also finds that the m otions are due to be denied as the claim s pursued by

D efendants in their Counterclaim do not appear to be frivolous or brought for an im proper

purpose. This is a unique case involving rather confusing underlying evidence and a plaintiff,
Dietm ar D ude, who w as not w illing to fully participate in the discovery process.3 H ad the

plaintiff,D ietm ar D ude, participated in the discovery process,D efendants could have leam ed

m ore aboutthe tax lien from Dietm arD ude.

        Based on the foregoing,the CourtO RD ER S thatThird-party D efendant,A ldo Beltrano's

Rule 11 M otion for Sanctions against Congress Plaza, LLC, Congress 1010, LLC, Barry G .

RodermanandDavidM .Goldstein gDE 261)beDENIED and Counterclaim DefendantDietmar
Dude and Third-party D efendantH arald D ude's Rule 11 M otion for Sanctions against Congress

Plaza,LLC,Congress 1010,LLC,Barry G.Roderman and David M .Goldstein (DE 2621be
DEN IED .
                                                                   $
        DO N E and O R DE RED in Cham bers this                    day of October,2018, at W est Palm

Beach,Palm Beach County in the Southern D istrictofFlorida.



                                                                        %            >
                                                            W ILLIA M M ATT W M AN
                                                            UN ITED STA TES M A G ISTM TE JU D GE




2 The Dudes argue in theirreply thatDefendants did notsufficiently w ithdraw the offending counterclaim within
thesafeharborperiod. TheCourtnotesthat,pursuanttoFederalRuleofCivilProcedure15(a)(2),Defendants
couldnotfilean am ended counterclaim w i thouttheopposing party'swrittenconsentortheCourt'sIeave.
Defendantsdid notofficially obtain courtleave untilA ugust29,2018.
3Because ofplaintiff,D ietm arDude'sfailureto appearathisdepositionand atmediation, hiscomplaintw as
dism issed,and attorney'sfeesandcostswereawardedagainsthim . SeeDEs241,242,253,259.
                                                       7
